Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 25-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 25 recites “determine, on a per region basis, luminance levels of the plurality of regions”. It is unclear what this limitation means since if it is unclear if each of “the plurality of regions” has only one luminance level or multiple luminance levels.
Claim 25 further recites “the luminance level” and “the respective region”. There is insufficient antecedent basis for these limitations in the claim. 
Claims 31, 37 and 43 have similar issues as claim 25 and are rejected on the same ground as claim 25. 
All dependent claims depend directly or indirectly on one of claims 25, 31, 37 and 43 and are therefore rejected on the same ground as claims 25, 31, 37 and 43. 
For the rest of this office action, examiner will interpret
“luminance levels of the plurality of regions” as “a luminance level of each respective region of the plurality of regions” in claims 25, 31, 37 and 43, and
 “the luminance level of the respective region and whether the respective region” as “the luminance level of each respective region and whether the each respective region” in claims 25, 31, 37 and 43.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 43-48 are rejected under 35 U.S.C. 101 because claimed invention is directed to non-statutory subject matter. 
Claim 43 sets forth a "computer readable storage medium". However, the specification as originally filed does not explicitly define the computer readable storage medium by stating “a non-transitory machine- or computer-readable storage medium such as random access memory (RAM), read only memory (ROM), programmable ROM (PROM), firmware, flash memory, etc.” ([0135]), or “a non-transitory machine- or computer-readable storage medium such as RAM, ROM, PROM, firmware, flash memory, etc.” ([0138, 0142]). And the "computer readable storage medium" is not limited to non-transitory media. 
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a 
Claims 44-48 depend on the claim 43 without any further limitation to make the claimed invention statutory and are therefore rejected for the same reasons as for the claim 43.
The examiner’s suggestion is to replace "computer readable storage medium" with "non-transitory computer readable storage medium" in the claims 43-48 to make the claimed invention statutory.
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Chen, US 20150189288 A1, published on July 2, 2015, hereinafter Chen2015, and
Mertens, US 20150117791 A1, published on April 30, 2015, hereinafter Mertens
Chen et al., US 20130121563 A1, published on May 16, 2013, hereinafter Chen2013.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-48 are rejected under 35 U.S.C. 103 as being unpatentable over Chen2015, in view of Mertens, and further in view of Chen2013.
Regarding claim 37, Chen2015 discloses a method comprising: 
partitioning Chen2015: [0044, 0121]. The claimed “regions” are interpreted as the disclosed blocks (see [0044]). “The compression format FT3 is applied to blocks having … the maximum pixel value smaller than the threshold TH3. The compression format FT1 is applied to blocks having … the maximum pixel value larger than or equal to the threshold TH3 ... The compression format FT2 is applied to blocks having … the maximum pixel value larger than or equal to the threshold TH3…” ([0121]). The claimed “brighter regions” are interpreted as the disclosed “blocks” with “the maximum pixel value larger than or equal to the threshold TH3” and the claimed “darker regions” as the disclosed “block” with “the maximum pixel value smaller than the threshold TH3”.)
determining, on a per region basis, luminance levels of the plurality of regions, wherein the luminance levels of the brighter regions are higher than the luminance levels of the darker regions; (Chen2015: [0042, 0044, 0121, 0152]. The claimed “luminance level” is interpreted as the disclosed “maximum pixel value”. See [0042, 0044] for Y (luminance) pixel value of each block.)
detecting, on the per region basis, whether each respective region of the plurality of regions is Chen2015: [0111]. The “blocks having an activity evaluation value A smaller than or equal to a predetermined threshold TH2 among all blocks”, i.e., low activity blocks (somewhat similar to background), are compressed by using FT4 compression format. All other blocks, i.e., high activity blocks (somewhat similar to foreground) are compressed with lower compression ratio using compression formats FT1-FT3 (see [0152]).
selecting, on the per region basis, an encoding amount for each respective region of the plurality of regions based on the luminance level of the respective region and whether the respective region is Chen2015: 304-312 of Fig. 3; [0037-0040])
Chen2015 does not disclose explicitly but Mertens teaches, in the same field of endeavor of HDR image compression, an HDR image. (Mertens: [0001, 0013]) Mertens also teaches some similar features disclosed by Chen2015 such as the separation of darker regions from brighter regions for an HDR image (see Abstract of Mertens).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen2015’s disclosure with Mertens’ teachings by combining the encoding amount selection method (from Chen2015) with the HDR image (from Mertens) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the encoding amount selection method would still work in the way according to Chen2015 when applied to the HDR image taught by Mertens. A person of ordinary skill in the art would be motivated to combine Chen2015 with Mertens since the combination broadens the application of the encoding amount selection method from Chen2015 to HDR images disclosed by Mertens and at the same time provides additional and flexible ways to process HDR images.
Chen2015 {modified by Mertens} does not disclose explicitly but Chen2013 teaches, in the same field of endeavor of video compression, detecting Chen2013: Fig. 2 and [0044]. Less compression is used for foreground and more compression is used for background, i.e., “data processing unit 102 performs different compressions with different ratios to the foreground and background in each image. For example, in an embodiment, high profile stereo coding is performed to the foreground and the base profile mono coding is performed to the background. The compression ratio can be 0%, namely, no compression. Compared with the non-prioritized compression, the data loss of the foreground is less and reserves most or all the image details.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen2015 {modified by Mertens}’s disclosure with Chen2013’s teachings by combining the encoding amount selection method (from Chen2015 {modified by Mertens}) with the prioritized compression technique (from Chen2013) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the encoding amount selection method would still work in the way according to Chen2015 {modified by Mertens} and the prioritized compression technique would continue to function as taught by Chen2013. A person of ordinary skill in the art would be motivated to combine Chen2015 {modified by Mertens} with Chen2013 by replacing “low activity” with background and “high activity” with foreground so as to include the prioritized compression technique of Chen2013 as an alternative implementation, which is similar to the one disclosed by Chen2015 (see [0152]), for part of the encoding amount Chen2013: [0044]), and as a result, “image quality of a whole image is improved.” (Chen2015: [0152])
Therefore, it would have been obvious to combine Chen2015 with Mertens and Chen2013 to obtain the invention as specified in claim 37. 
Regarding claim 38, Chen2015 {modified by Mertens and Chen2013} discloses the method of claim 37, further comprising: 
detecting that a first region from the plurality of regions is in the background; (Chen2015: [0132, 0152]. The claimed “first region” is interpreted as the disclosed “block having an activity evaluation value A smaller than or equal to the threshold TH2” ([0152]), which will be compressed by the compression format FT4 ([0132]).) (Chen2013: Fig. 2 and [0044])
detecting that a second region from the plurality of regions is in the foreground; (Chen2015: the claimed “second region” is interpreted as the disclosed “block” having a maximum pixel value in the block smaller than the threshold TH3 and the activity evaluation value A larger than the threshold TH2 ([0134]), which will be compressed by the compression format FT3 ([0134]).) (Chen2013: Fig. 2 and [0044]) and 
selecting the encoding amount for the first region to be higher than the encoding amount for the second region, (Chen2015: “the compression format FT3 (fourth compression format) having a compression ratio higher than that of the compression format FT2 and lower than that of the compression format FT4.” ([0152]).) (Chen2013: Fig. 2 and [0044]) 
wherein the luminance level for the first region is higher than the luminance level for the second region. (Chen2015: [0132, 0134, 0137, 0140, 0152]. The claimed “luminance level” is interpreted as the disclosed “maximum pixel value” as discussed above. The claimed feature that “the luminance level for the first region is higher than the luminance level for the second region” is implied, since the activity evaluation value A is obtained by subtracting “a minimum pixel value in a block from a maximum pixel value” for each block ([0094]) and since the blocks compressed by FT4 is not limited by the luminance value whereas the blocks compressed by FT3 is limited by “having a maximum pixel value in the block smaller than the threshold TH3”.) (Chen2013: Fig. 2 and [0044])
Regarding claim 39, Chen2015 {modified by Mertens and Chen2013} discloses the method of claim 38, further comprising: detecting that a third region is in the foreground; and selecting the encoding amount for the third region to be lower than the encoding amount for the second region, and wherein the luminance level for the third region is higher than the luminance level for the second region. (Chen2015: [0137, 0152]. The claimed “third region” is interpreted as the disclosed blocks compressed by applying the compression format FT2 ([0137]). As disclosed in [0137], for these blocks “the maximum pixel value is larger than or equal to the threshold TH3”. The paragraph [0152] discloses “the compression format FT3 (fourth compression format) having a compression ratio higher than that of the compression format FT2” as claimed. Again, the claimed “luminance level” is interpreted as the disclosed “maximum pixel value” as discussed above. As discussed above, the claimed “second region” is interpreted as the disclosed “block” having a maximum pixel value in the block smaller than the threshold TH3 ([0134]) and is thus smaller that “the maximum pixel value” in the claimed “third region”, which is interpreted as these blocks whose “maximum pixel value is larger than or equal to the threshold TH3” ([0137]).) (Chen2013: Fig. 2 and [0044])
Regarding claim 40, Chen2015 {modified by Mertens and Chen2013} discloses the method of claim 39, wherein the luminance level of the third region is to be higher than or equal to the luminance level of the first region. (Chen2015: [0134, 0137, 0140, 0152]. The claimed “third region” is interpreted as the disclosed blocks for which “the maximum pixel value is larger than or equal to the threshold TH3” ([0137]). The claimed “first region” is interpreted as the disclosed “block having an activity evaluation value A smaller than or equal to the threshold TH2” ([0152]) without being limited by the luminance value. As a result, the “first region” can be any of those blocks “having an activity evaluation value A smaller than or equal to the threshold TH2” ([0152]) with maximum pixel values in between those of the “second region” (for which “the maximum pixel value of the block is smaller than the threshold TH3” [0134]) and the “third region” (for which “the maximum pixel value is larger than or equal to the threshold TH3” [0140]) discussed above.) (Chen2013: Fig. 2 and [0044])
Regarding claim 41, which depends on claim 38, Chen2015 {modified by Mertens and Chen2013} does not disclose explicitly detecting that a third region is in the background; and selecting the encoding amount for the third region to be higher than the encoding amount for the first region, wherein the luminance level for the third region “larger than or equal to the threshold TH3” [0137]) (using FT2) differently from high activity blocks with small maximum pixel values (“smaller than the threshold TH3” [0134]) (using FT3). As discussed clearly in [0152], the purpose to add two more compression formats FT3-FT4 having higher compression ratios than original compression formats FT1-FT2 will lead to overall improve image quality since “the compression format FT3 or FT4 having a comparatively high compression ratio is applied to blocks having a small activity evaluation value or maximum pixel value” and as a result “application of the compression formats FT1 and FT2 having a comparatively low compression ratio is distributed to highly necessary blocks”. Chen2015 does not disclose explicitly a modification or an embodiment to further divide the low activity blocks (similar to claimed background) into blocks with large maximum pixel values and blocks with small maximum pixel values as in the case of high activity blocks (similar to claimed foreground) discussed above. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure from Chen2015 {modified by Mertens and Chen2013} by following the L) with lower compression ratio than a compression ratio of a compression format (say, FT4s) for the latter (with small maximum pixel values, or the “third region”) in order to have a similar effect and achieve similar objectives as discussed in [0152] of Chen2015. Therefore, it would have been obvious to combine Chen2015 {modified by Mertens and Chen2013} with different obvious variations as discussed above to obtain the invention as specified in claim 41.
Regarding claim 42, which depends on claim 41, Chen2015 {modified by Mertens and Chen2013} does not disclose explicitly, wherein the luminance level of the third region is to be higher than or equal to the luminance level of the second region. Chen2015: [0152]). Also as discussed above, the claimed “third region” is interpreted as low activity blocks with small maximum pixel values (smaller than the threshold TH5) and the claimed “second region” is interpreted as high activity blocks with small maximum pixel values (smaller than the threshold TH3). Whether TH5 is larger than or equal to TH3 or smaller than TH3 is application scenario dependent. In other words, these are simply design choices well within the capability of a person of ordinary skill in the art. Applicant has not disclosed that selecting the luminance level of the third region to be higher than or equal to the luminance level of the second region provides an advantage, is used for a particular purpose or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected applicant’s invention to perform equally well with either the selection taught by Chen2015 {modified by Mertens and Chen2013} (combined with different obvious variations as discussed in claim 41) by selecting TH3 and TH5 to split up the high activity blocks and low activity blocks into blocks with large and small maximum pixel values (i.e., luminance levels) to obtain the claimed “second region” and the “third region” or the claimed selection of the luminance level of the third region to be higher than or equal to the luminance level of the second region because both selection perform the same function of selecting an encoding amount based on a region’s Chen2015: [0152])
Therefore, it would have been obvious to one of ordinary skill in this art to modify Chen2015 {modified by Mertens and Chen2013} with different design choices to obtain the invention as specified in claim 42.
In the cited references of Chen2015 {modified by Mertens and Chen2013}, an encoding amount selection method is disclosed as discussed above but a system to implement the encoding amount selection method is not explicitly disclosed. However, it is a common knowledge and practice in the art before the effective filing date of the claimed invention to implement such a method by a computer system or its equivalents, as evidenced by the further disclosure from Mertens (Mertens: Fig. 5 and [0049, 0130, 0138]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen2015’s {modified by Mertens and Chen2013} method with a system (or a computer) from Mertens to yield predictable results of the system implementation of the encoding amount selection method. As a result, Chen2015 {modified by Mertens and Chen2013} teaches all claim elements specified in the claims 25-36 and 43-48.
Claims 25-30 are the system (Mertens: Fig. 5 and [0049, 0130, 0138]) claims, respectively, corresponding to the method claims 37-42. Therefore, since claims 25-30 are similar in scope to claims 37-42, claims 25-30 are rejected on the same grounds as claims 37-42.
Claims 31-36 are the apparatus (Mertens: Fig. 5 and [0049, 0130, 0138]) claims, respectively, corresponding to the method claims 37-42. Therefore, since claims 31-36 are similar in scope to claims 37-42, claims 31-36 are rejected on the same grounds as claims 37-42.
Claims 43-48 are the computer readable storage medium (Mertens: Fig. 5 and [0049, 0130, 0138]) claims, respectively, corresponding to the method claims 37-42. Therefore, since claims 43-48 are similar in scope to claims 37-42, claims 43-48 are rejected on the same grounds as claims 37-42.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. § 3.73(b).
Claims 25, 31, 37 and 43 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3, 9, 15 and 21 of U.S. Patent US 10,453,221 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the ‘221 patent.
With respect to claim 25 of the instant application, claim 3 (depending on claim 1) of the ‘221 patent stipulates a computing system (col. 51, line 35) comprising: a transmitter, implemented in one or more of configurable logic or fixed-functionality hardware logic, to output a high dynamic range (HDR) image (col. 51, lines 36-38); a memory storing a set of instructions (col. 51, line 39); and a processor, wherein when executed by the processor, the instructions cause the system to: (col. 51, lines 40-41) partition the HDR image into a plurality of regions including brighter regions and darker regions that are each darker than the brighter regions, (col. 51, lines 42-44) determine, on a per region basis, luminance levels of the plurality of regions, wherein the luminance levels of the brighter regions are higher than the luminance levels of the col. 51, lines 45-48) detect, on the per region basis, whether each respective region of the plurality of regions is in a foreground or in a background, (col. 52, lines 3-4) and select, on the per region basis, an encoding amount for each respective region of the plurality of regions based on the luminance level of the respective region and whether the respective region is in the foreground or the background (col. 51, lines 49-60 and col. 52, lines 5-9), so that the invention defined by claim 25 of the instant application is fully anticipated by claim 3 of the '221 patent.  
Similarly the apparatus claim 31, method claim 37 and CRM claim 43 of the instant application are fully anticipated by the apparatus claim 9, method claim 15 and CRM claim 21 of the ‘221 patent.
The dependent claims 26-30 are rejected as being obvious over the claim 3 of the ‘221 patent in view of the art of record relied upon in the rejections above, as applied to the claims above.
The dependent claims 32-36 are rejected as being obvious over the claim 9 of the ‘221 patent in view of the art of record relied upon in the rejections above, as applied to the claims above.
The dependent claims 38-42 are rejected as being obvious over the claim 15 of the ‘221 patent in view of the art of record relied upon in the rejections above, as applied to the claims above.
The dependent claims 44-48 are rejected as being obvious over the claim 21 of the ‘221 patent in view of the art of record relied upon in the rejections above, as applied to the claims above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669